Citation Nr: 1614177	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-47 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service- connected lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to November 1995.  

This matter comes before the Board of Veterans' Appeals on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, while an August 2008 rating decision initially denied service connection for a cervical spine disorder, the Veteran subsequently attended a September 2009 VA examination, which addressed the etiology of such disorder.  Thereafter, the Veteran's claim was reconsidered in the February 2009 rating decision.  38 C.F.R. § 3.156(b) (2015).  He subsequently appealed such decision to the Board.  During the course of the appeal, jurisdiction of the Veteran's claims file was subsequent transferred to the Winston-Salem, North Carolina, RO.  The Board remanded this matter in July 2014 for additional development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected lumbar strain.    


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder, to include as secondary to service-connected lumbar strain, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial unfavorable decision issued in February 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations in September 2008, August 2010, and September 2014 to determine the nature and etiology of his cervical spine disorder.  In this regard, while the Board previously found that the August 2010 opinion was inadequate to decide the case, the Board finds that the September 2008 and September 2014 VA examinations and opinions are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and a relevant clinical examination.  Moreover, the VA medical opinions regarding theories of direct and secondary service connection rendered in September 2014 pursuant to the Board recent remand directives are sufficient for deciding the claim, as the opinions are unequivocally stated, consistent with the medical evidence of record, considers the relevant lay evidence of record, and are supported by detailed rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

As indicated previously, in July 2014, the Board remanded the case to obtain the Veteran's recent, outstanding VA treatment records and to afford him a VA examination during which a sufficient medical opinion regarding the etiology of his current cervical spine disorder could be rendered.  Thereafter, the AOJ obtained all outstanding VA treatment records, which consisted solely of a copy of the August 2010 VA examination report, and afforded the Veteran a VA examination in September 2014.  As the record reflects substantial compliance with the Board's remand directives, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

The Veteran asserts that his current cervical spine disorder, diagnosed as a cervical strain, is directly related to an in-service accident or is secondary to his service-connected lumbar strain.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. 
§ 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations in that his cervical spine disorder has been diagnosed as a strain, the laws and regulations pertinent to presumptive service connection are inapplicable.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran reports that, during service, he injured his back and neck when two vehicle starters fell on his head mid-repair, resulting in his currently service-connected lumbar strain and his claimed cervical strain.  While his service treatment records do not reflect any specific treatment for residuals of this injury, they do document his treatment for recurrent lower back pain, with no reported antecedent injury (reportedly his back pain was a result of his back spontaneously "giving out"), and this documented in-service treatment was the basis for the VA medical opinion linking his current lumbar strain to service.  

Nevertheless, the Veteran is competent to report this in-service accident and resulting neck pain, which he reports self-treating with non-prescription pain medication thereafter, and absent any evidence contradicting his reports, the Board deems that the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, determining whether the Veteran's currently-diagnosed cervical strain, diagnosed at his September 2008 VA examination, may be linked directly to service or to his service-connected lumbar strain is a complex matter requiring related medical expertise.  Thus, the Veteran, who possesses no known medical training, is not competent to link his current cervical strain to service or his service-connected lumbar strain.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, his assertions as to causation lack probative value, and probative medical evidence is required to decide the claim.  

In that regard, based on the aforementioned history, the AOJ afforded the Veteran a VA examination in September 2008 in order to determine whether his cervical strain was related to his service-connected lumbar strain.  Following a review of the record, an interview with the Veteran, and a physical examination, the examiner determined that the Veteran's current neck disorder was less likely as not secondary to, caused by or a result of, the lumbar strain, or permanently aggravated beyond its natural progression, by the lumbar strain.  In support of such opinion, the examiner noted that there were no records that mentioned the neck, and the Veteran did not describe any correlating factors between the neck and low back.  Additionally, while the AOJ afforded the Veteran a VA examination in August 2010 in order to address the direct aspect of his claim, the Board determined in the July 2014 remand that such opinion was inadequate to decide the case.

Consequently, the Board remanded this case to obtain a sufficient medical opinion exploring theories of both direct and secondary service connection, and the requested opinion was rendered in September 2014.  After reviewing the record, considering the Veteran's reported history, and conducting a relevant clinical examination, the examiner concluded that the Veteran's current cervical strain is less likely than not related directly to service or due to or aggravated by his service-connected lumbar strain.  

In support of her opinion finding no direct correlation to service, the examiner stated that, while the Veteran injured his neck during his reported in-service accident, his resulting injury must have been only acute and transitory, as he reports he was able to self-treat his symptoms without seeking medical treatment, and his separation medical examination detected no spinal abnormalities.  Further, the Veteran's first medical treatment after service was in 2008, many years after his discharge in 1995, further failing to suggest a direct correlation between the Veteran's neck symptoms and service.  

Moreover, with regard to the Veteran's theory that his cervical strain was either related to or aggravated by his service-connected lumbar strain, the examiner concluded that his body of medical knowledge failed to suggest that these distinct spinal disabilities would impact each other.  Further, the examiner's review of the clinical onset and progression of these two spinal disabilities failed to suggest such a correlation.  In other words, given the distinct nature of these two separate spinal disabilities, the examiner concluded that the Veteran's lumbar strain could not have caused or aggravated his cervical strain.

As discussed above, the Board finds that these medical opinions regarding direct and secondary service connection are sufficient for adjudicatory purposes, as the opinions are unequivocally stated, consistent with the record, consider relevant lay evidence, and are supported by detailed rationales.  Accordingly, they are accorded great probative value.  

Given that the most probative evidence of record fails to relate the Veteran's current cervical strain either to service or his service-connected lumbar strain, the Board concludes that the preponderance of evidence is against the claim for service connection for a cervical spine disorder; there is no doubt to be resolved, and service connection for a cervical spine disorder, to include as due to service-connected lumbar strain, is not warranted.  


ORDER

Service connection for a cervical spine disorder, to include as secondary to service-connected lumbar strain, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


